Citation Nr: 1454527	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1955 to November 1959.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In June 2014, the Board remanded the issue on appeal for adjudication of the issue of entitlement to service connection for a right knee disability which was found to be inextricably intertwined with the Veteran's claim for service connection for a left knee disability.  As will be discussed further, the Board finds that the remand instructions have not yet been fully complied with and that and another remand is therefore required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for a right knee disability has been raised by the record, specifically the service treatment records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, the issue of service connection for degenerative arthritis of the left knee must be remanded for further development. 

The Veteran seeks service connection for a left knee disability due to a claimed in-service injury.  The service treatment records are negative for any complaints of or treatment for a left knee condition, and a November 1957 X-ray showed a normal left knee.  However, the service treatment records do show the Veteran injured his right knee in November 1957 fracturing the right patella.  He was put in a walking cast and received subsequent follow-up treatment for the right knee injury.  While the Veteran has indicated a desire for service connection for the left knee there is no evidence of an in-service injury to the left knee.  However, the record raises the issue of entitlement to service connection for a right knee disability.  There is also no adequate basis to assess whether the right knee caused or aggravated the left knee disability.  

Pursuant to the June 2014 Remand instructions, the RO was to therefore adjudicate the inextricably intertwined claim for service connection for a right knee disability and then, if necessary, readjudicate the issue of entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability, prior to the return of this matter to the Board.  Since there has not yet been full compliance with the Board's remand, the Board finds that it has no alternative but to remand this matter for compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completion of any additional development deemed necessary, the RO should formally adjudicate the inextricably intertwined claim of entitlement to service connection for a right knee disability.  The Veteran and his representative should be furnished notice of the determination and furnished notice of appellate rights and procedures, to include the necessity of filing a timely notice of disagreement if the Veteran wishes to initiate an appeal from that determination.

2.  If service connection for the right knee is granted the RO should readjudicate the issue of entitlement to service connection for a left knee disability.  If service connection for the left knee continues to be denied, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



